PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/446,493
Filing Date: 1 Mar 2017
Appellant(s): Compton et al.



__________________
Nicholaus R. RERICHA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The claims of July 20, 2020 remain outstanding and are the subject of this appeal. These claims were rejected in the final Office action of August 27, 2020. Examiner presumes that the Board is familiar with the record of the case and particularly the final rejection from which this appeal is taken. Consequently, examiner focusses on those issues most pertinent in present appeal and not those already made of record and believed to be understood by the Board and otherwise resolved or not subject to dispute.
The claimed invention is a fiber optic connector having a connector assembly with ferrule and a connector sleeve assembly where the connector sleeve assembly is biased forward by a balancing resilient member. The invention is entirely mechanical and careful consideration is given to the claim language for how it specifically describes the disclosed invention with regard to shape, arrangement and configuration of the various parts. The disclosed invention is admittedly an improvement over a very similar fiber optic connector with the same parts. It is the examiner’s view that the current claim language, at least with regard to the claims rejected with § 102 with Applicant-Admitted Prior Art (AAPA), does not distinguish the claimed invention from the admitted prior art because it does not 
Examiner notes that Appellant’s chosen histrionic, inflammatory, and conclusory language (“beyond refute”, page 17 top; “immediately recognize”, p. 17 middle; “grossly misinterpreted”, p. 24 bottom; “gross misinterpretation”, p. 25 middle; "absurd", p. 26 bottom; etc.) detracts from the process of reasoned discourse. Coupled with the fact that Appellant’s arguments are divorced from the actual language used in the claims, it appears that the arguments generally to distract rather than focus on whether the rejections are valid. Substance should prevail over form and examiner considers it a main and a primary duty to ensure that allowable subject matter is not rejected and rejectable subject matter is not allowed in the efforts to “call the balls and strikes” correctly.
In this Examiner’s Answer, examiner focusses on the subject matter of the claims articulated in the language of the claims given their broadest reasonable interpretation in light of the specification. Appellant’s arguments focus mainly on the language of the specification and not the language of the claims. MPEP § 2111.01 indicates that it is the plain meaning of the claims that prevails unless such meaning is inconsistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”). MPEP § 2145(VI).
Appellant’s technology is based on a floating, or spring-biased, ferrule structure for optical fibers and related devices. Such floating structures allow a measure of “give”, or flexibility, when optical fibers are connected to the ferrule structure. Depending on the spring constants of the springs used, resistance can be weak or strong, depending on desired characteristics. Whether by spring(s) or a mechanical backstop, resistance to the insertion of the optical fiber must occur so that the fiber can be inserted into the ferrule. Otherwise, the pressure used to insert the fiber into the ferrule cause the ferrule to forever retreat and not allow insertion. Under such circumstances, the fiber just pushes the ferrule away and no insertion occurs.
Here, Appellant’s technology is shown in Figs. 4-23 while devices known prior to Appellant’s effective filing date are shown in Figs. 1-3.
While the figures show structural differences between these devices, Appellant’s claims read upon that which Appellant has admitted is prior art (abbreviated as AAPA for "Applicant-Admitted Prior Art"). Using the plain meaning of the language used in the 
As Appellant’s interpretation of the claim language is neither exclusive nor consistent with the MPEP (as it reads the specification into the claims), Appellant’s arguments fail and the rejections are not rebutted. Consequently, the examiner should be affirmed.
Below, individual arguments of Appellant are addressed in sequential order, quoting generally verbatim from the appeal brief’s argument section. However, the core of Appellant’s arguments are believed to be addressed above.

Appellant argues that:
2. Claims 1, 5-10, 36, 37, 41, 42 and 44-46 are patentable under 35 U.S.C. § 102(a)(1) because the fiber optic connector 8 is a distinct and separate device that forms no part of the receptacle 30 as disclosed by the AAPA
(p. 24, bottom) The Office Action grossly misinterpreted the AAPA as the non-hardened connector 8 and the receptacle 30 as forming a single fiber optic connector when in fact the Specification describes them as two separate and distinct devices. (Present Application, paras. [0004], [0036] and [0037]). This interpretation of the AAPA rejecting the claims is divorced from the present Specification and record evidence, thereby making it contrary to the well-settled law under Microsoft Corp. v. Proxyconn, Inc. Furthermore, the law is well-settled that the Office Action cannot take an interpretation that is contrary to the Specification under any purported broadest reasonable interpretation. In re Man 
Examiner response: Appellant’s own description indicates that there is a close association between Figs. 1-3 of the specification as originally filed and such association is explicitly recited in the brief description of the figures. From Appellant’s own description, the devices shown in Figs. 1-3 are part of the same device. No disclosure is seen as to “two separate and distinct devices”.
From pages 5 and 6 of the specification as originally filed:
[0015] FIGS. 1A-1C show portions of a conventional preconnectorized fiber drop cable having a hardened connector such as an OptiTap® male plug connector being inserted into and connected with a conventional receptacle for alignment and mating the hardened connector with a non-hardened connector;
[0016] FIG. 2 is a partially exploded view of a conventional receptacle such as depicted in FIGS. 1A-1C for mating a hardened connector with a non-hardened connector;
[0017] FIG. 3 is a schematic force-loading diagram for the conventional receptacle of FIG. 2 with its floating biasing spring construction according to the prior art;
As can be seen, Fig. 3 is a part of Fig. 2 and Fig. 2 is an alternative view of Figs. 1A-1C. The devices all appear to reflect aspects of one another with the device shown in Fig. 3 being a part of the devices shown in Figs. 1A-2.
Examiner’s mentioning of Fig. 2 in the rejection of claim 1 is seen as 
Appellant gives no explanation for the cited cases and so, such arguments cannot serve to rebut the rejections. Arguments not made are not seen to rebut the rejections.
The rejection is based mainly on the structures of Fig. 3 which are set forth on a one-to-one basis. Each and every element in the claim corresponds to a structure in Fig. 3. 

(p. 25, middle) The Final Office Action asserts that the AAPA discloses a fiber optic connector comprising a connector assembly in the form of non-hardened connector 8 and a connector sleeve assembly in the form of adapter sleeve 18 of receptacle 30. (Final Office Action, page 4).
This is a gross misinterpretation the express disclosure of the AAPA and is contrary to the express language of the AAPA in the evidence of record. The rejection has not pointed to any portion of the AAPA that supports its interpretation of receptacle 30 and non-hardened connector 8.
Examiner response: The examiner articulated Fig. 3 on a one-to-one basis with claim 1. Examiner also mentioned that Fig. 3 related to Figs. 1A-2. Such mentioning of this relationship is not seen to in some manner corrupt the rejection, especially in the manner set forth by Appellant. Appellant has apparently misconstrued or 

(p. 26, middle) Contrary to the direct evidence of record, the Final Office Action incorrectly cites receptacle 30 as a fiber optic connector as recited by the claims. The rejection has not provided any credible objective evidence of record regarding its position of the AAPA.
As stated above, receptacle 30 receives separate and distinct connectors on opposite ends as expressly stated and shown by the evidence of record. (See Present Application, paras. [0004], [00365], and [0037]). Receptacle 30 forms no portion of a fiber optic connector whatsoever, and such an assertion is absurd, contrary to the direct language of the AAPA and based on fiction.
Examiner response: Appellant appears to be incorrect with regard to the direct evidence of record. The final Office action correctly cites what is consistent with the direct evidence of record.
Per ¶ 4 of the specification as originally filed:
Receptacle 30 allows an optical connection between the hardened connector such as the OptiTap® male plug connector with a non-hardened connector such as the SC connector at nodes in the optical network that typically transition from an outdoor space to an indoor space.
If that which allows an optical connection for optical fibers via an SC connector is not a fiber optic connector, examiner is hard pressed to know what 
So far as examiner can see, there is ample credible objective evidence of record regarding examiner’s view that the AAPA reads on the present claim language. Nothing in the arguments stand to contradict this conclusion. 

(p. 27, middle) Contrary to page 5 of the Final Office Action, the structure of the AAPA is not identical or substantially identical to the claimed fiber optic connectors. See paragraphs [0016], [0017] and [0036]-[0040] of the present application. Fiber optic connector 8 is the only fiber optic connector depicted in FIG. 3. For the reasons discussed, the non-hardened connector 8 of the AAPA does not teach, disclose or otherwise reasonably suggest a fiber optic connector comprising the following as recited by independent claim 1:
• a connector assembly comprising a ferrule and a resilient member for biasing the ferrule forward, wherein the connector assembly is inhibited from freely traveling;
• a connector sleeve assembly comprising a housing with a passageway between a first end and a second end and a ferrule sleeve, wherein the connector assembly is at least partially disposed in the passageway of the housing and the 
Examiner response: Although Appellant states that the structure of the AAPA is not identical or substantially identical to the claimed fiber optic connectors, Appellant fails to articulate specifically what claimed elements are not found in the AAPA. As above, Appellant is focused on the disclosures of the AAPA and present invention, but does not address the claim language. Appellant’s presumption is that the claim language captures only the disclosed inventive fiber optic connector and not the AAPA fiber optic connector. Appellant does not explain this conclusion or the basis for this presumption. It is the examiner’s position that the claims as written can be read fairly on the AAPA as explained in the rejection. Reference to the record without accompanying explanation/articulation is insufficient to rebut the rejection. 
Inspection of the rejection of claim 1 appears to refute Appellant’s assertions. From the final Office action, p. 4:
a connector assembly (non-hardened connector 8) comprising a ferrule (Fig. 3 center) and a resilient member (central spring to the left in Fig. 3) for biasing the ferrule forward (per Fig. 3 center), wherein the connector assembly (8) is inhibited from freely traveling (non-hardened connector 8 is trapped or held by a variety of adjoining elements; as such, it cannot travel freely and is inhibited from same);
a connector sleeve assembly (adapter sleeve 18, generally) comprising a housing with a passageway (at least 
The foregoing one-to-one correspondence between the claims elements and those of AAPA is seen to speak for itself and decisively.
Again, examiner just does not know where Appellant is coming from.

3. Claims 1, 5-10, 36, 37, 41, 42, and 44-46 are patentable under 35 U.S.C. § 102(a)(1) because AAPA requires connector 8 to travel freely within the adapter sleeve 18 of the receptacle 30 and thus is not “is inhibited from freely traveling” as recited
(p. 28, middle) As an independent basis, the AAPA does not expressly teach, disclose, or otherwise reasonably suggest “a connector assembly comprising a ferrule and a resilient member for biasing the ferrule forward, wherein the connector assembly is inhibited from freely traveling” as recited by independent claim 1 and similarly recited by independent claims 19, 36, 37 and 41. Rather, the express evidence of record shows that the AAPA teaches the opposite.
The AAPA discloses that, in the mated condition, the receptacle 30 requires connector 8 to travel freely by “FLOATING AS A UNIT” with the adapter sleeve 18 as schematically represented in annotated FIG. 3. (Present Application, para. [0037]). As depicted in FIG. 3 of the present application, the prior art receptacle 30 requires an adapter sleeve 18 and mated connector 8 that are FLOATING AS A UNIT as represented by the dashed line about the portions of the devices.
Examiner response: After careful inspection of the instant specification it appears that the structural feature at issue here is that in Fig. 4 the connector assembly 136 is fixed at its bottom to fiber optic connector housing 164, while in Fig. 3 the connector assembly 8 is not fixed to the bottom of housing 12. The specification describes this arrangement, stating “the fiber optic connector 100 of FIG. 4 has a connector assembly 52 that is fixed (i.e., inhibited from freely traveling) to the fiber optic connector such as fixed to a connector housing 164”. (spec. p. 9 [0039]). Although not expressly argued, Appellant is asking for the claim term “inhibited from freely traveling” to be read “fixed to a connector housing”. It would be improper to apply this narrow definition, or incorporate the specification language into the claim. The claim term is given its broadest reasonable interpretation and the AAPA connector assembly is seen as “inhibited from freely traveling” because it is restrained in its travel by the resilient member/biasing spring to its left. With such biasing, travel is not free, but is bought at the expense of overcoming the biasing force. If the travel of the connector 8 is inhibited in some manner, it is not free to travel. Here, non-hardened connector 8 is trapped or held by a variety of adjoining elements; as such, it cannot travel freely and is inhibited from same. This is true not only for the biasing spring, but also for the surrounding mechanical/structural elements.
 
(p. 29, bottom) Paragraph [0039] of the present application expressly states what is meant by “inhibited from freely traveling” as recited by the independent claims (emphasis added): “Having the connector assembly 52 ‘fixed’ to the fiber optic connector means that the connector assembly is inhibited from traveling by a 
Examiner response: Respectfully, this is a clear attempt at trying to provide a special definition for a claim term where no such special definition exists. Appellant has neither disavowed nor disclaimed any portion of the full scope of the claim term in the specification as required by MPEP § 2111.01(IV). The term has merely been used in a certain context that Appellant now wants to unilaterally apply in retrospect and hindsight in light of the now-established prosecution history. That context is seen as insufficient to limit the plain meaning of the language used in the claim. Appellant has not clearly set forth any special definition for this or any other term in the claims. MPEP § 2111.01, including section IV, is seen to control the analysis here.

(p. 30, top) The interpretation of the Final Office Action that the non-hardened connector is inhibited from freely traveling is inconsistent with the direct and unambiguous description in the specification of the present application and therefore contrary to well-established case law. “The Patent and Trademark Office (‘PTO’) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 
Examiner response: As above, Appellant seeks to have claim limitations imported from the specification. This is improper under MPEP § 2111.01(II). There is no clear disclaimer in the specification as originally filed limiting the ordinary and customary meaning of claimed terms. That specification shows in Fig. 3 a connector assembly that is inhibited from freely travelling whether or not explicitly mentioned in the text of the specification. In fact, the drawings show additional structures that are inhibited from freely travelling, including: Figs. 1A and 1B where the caps are connected to their host device and are inhibited from freely travelling therefrom; Fig. 1C shows a similar construction; Fig. 2 shows adapter sleeve 18 which, when assembled, is entrapped and restrained, or inhibited, from freely travelling.
Appellant had the privilege, option, and discretion of being its own lexicographer before the application was filed. No exercise of that privilege occurred. As such, the plain meaning of the claims prevails.

4. Claims 1, 5-10, 36, 37, 41, 42, and 44-46 are patentable under 35 U.S.C. § 102(a)(1) because AAPA fails to disclose a fiber optic connector comprising a balancing resilient member comprising a predetermined resilient force that is greater than the friction force required for displacement of the ferrule within the ferrule sleeve or that that is 5 Newton or greater
(p. 31, top) As an independent basis, the non-hardened fiber optic connector 8 of 
The Final Office Action has not pointed to any credible evidence of record of FIG. 3 or the present application that SC fiber optic connector 8 schematically shown in FIG. 3 of the AAPA discloses this feature of claim 1 or the similar features of the other independent claims as presented below.
Examiner response: The claim language “the balancing resilient member comprising a predetermined resilient force that is greater than the friction force required for displacement of the ferrule within the ferrule sleeve” is a comparison between a spring force (the resilient member is a spring) and a friction force. It is noted that while spring force can be linear, friction force is often non-linear. Looking at instant Figs. 9 and 10, one would quickly gather than if the claimed condition were not met, when a mating connector were inserted into the fiber optic connector that the friction force between mating ferrule 252b and ferrule sleeve 135 were very high, it would require a great deal of force to press the ferrule into the sleeve and the springs 130 would compress prior to insertion. This could result in damage to the ferrule or other connector components. Therefore one skilled in the art would understand that high friction force between the ferrule and ferrule sleeve is undesirable. However some friction is necessary because the ferrule must be snuggly fit into the ferrule sleeve for proper alignment to the mating ferrule. This design consideration would also be present in the AAPA fiber optic connector of 
Appellant’s arguments do not assert that the claimed condition is not met in the AAPA fiber optic connector. It only asserts that there is insufficient evidence to establish this fact. In other words, it is Appellant’s position that because the specification describing the AAPA does not specifically say that the resilient force of spring 38 is greater than the friction force of between the ferrule and the ferrule sleeve, that this condition is not met. Appellant does not actually advocate for the position that the friction force between the ferrule and the ferrule sleeve in the AAPA is greater than the resilient force of spring 38 because this would be an absurd interpretation of the AAPA which would cause damage to the ferrule and other components of the connector. 
The examiner believes and one skilled in the art would recognize that the evidence that the claimed force relationship exists in the AAPA fiber optic connector is in the presentation of the AAPA fiber optic connector itself. If the resilient force of springs 38 was very low, then the connector would be too soft or 

(p. 33, middle) Further, there is absolutely no credible evidence of record showing that the AAPA discloses a fiber optic connector comprising a connector assembly, a connectors sleeve assembly and a balancing resilient member with the recited features of claims 1, 36, 37 and 41. Instead, the Final Office Action stated on page 5 that the AAPA discloses “the balancing resilient member comprising a predetermined resilient force (per usual spring operation/inherent) that is greater than the friction force required for displacement of the ferrule within the ferrule sleeve (a minimally frictional ferrule would do this, including one that loosely fits within the ferrule sleeve)”. However, no such minimally frictional ferrule or a ferrule that loosely fits within a ferrule sleeve is disclosed by the AAPA whatsoever. Moreover, this statement makes no sense to one of ordinary skill in the art.
Examiner response: As with the previous response, Appellant attempts to assert that no evidence exists to show that the AAPA meets the limitation in question. The argument does not concern itself with how the skilled artisan would interpret and 

5. Claims 42-46 are patentable under 35 U.S.C. § 102(a)(1) because AAPA fails to disclose a “connector assembly [that] is fixed to a connector housing,” as recited
(p. 34, bottom) Further, “fixed” is expressly defined in the specification at paragraph [0039]: “Having the connector assembly 52 ‘fixed’ to the fiber optic connector means that the connector assembly is inhibited from traveling by a portion of the fiber optic connector such as an inner portion of the fiber optic connector like a retention body that may secure the connector assembly or the travel may be inhibited by an outer portion of the connector such as an outer housing depending on the construction of the connector.” As is well known, the patentee is entitled to be his or her own lexicographer. See MPEP § 2111.01 VI. “[T]he inventor’s intention, as expressed in the specification, is regarded as dispositive.” Phillips, 415 F.3d at 1316. By providing this express definition of 
Examiner response: Where a special definition is attributed to a claim term it must be done so with reasonable clarity, deliberateness, and precision such that a definition is attached to the term which is different from its ordinary and customary meaning MPEP § 2111.01 IV. No such definition has been established here. The definition recited in the specification, paragraph [0039], is a listing of possible ways the connector assembly may be fixed to a connector housing. It is not a clear deliberate and precise definition. One of the suggestions is that the connector assembly is “inhibited from traveling by a portion of the fiber optic connector such as an inner portion of the fiber optic connector like a retention body”. This is one among several fixing means suggested by the paragraph. Further, even if this definition were to be adopted, it appears that the AAPA fiber optic connector of Fig. 3 would appear to meet the definition of fixed because connector assembly 8 is inhibited (not prevented) from traveling by its mechanical attachment to the connector housing 12 by a “retention body” (18 and 38). It would be improper to adapt the suggested definition of “fixed” from paragraph [0039] because it was not set out with reasonable clarity, deliberateness, and precision. Further, it does not provide a single definition, but rather multiple alternate definitions. Lastly, all of the claim language of claims 42-46 have been given their broadest reasonable interpretation, including terms such as “inhibit” and “floats relative”. As such all of the claim terms are met by the prior art as explained in the rejections. 

2. Claims 2, 19, 22-27, 38 and 43 are patentable under 35 U.S.C. § 103 because one of ordinary skill in the art would not have modified the device of the AAPA with the spring of Ott
(p. 37, middle) As an independent basis, one of ordinary skill in the art would not modify the AAPA with the spring 270 of Ott. The ferrules of the connectors of the present application are maintained within a ferrule sleeve. Ott discloses mating between multifiber connectors, which is a completely different type of optical connector. (Ott, para, [0063]). The ferrules 1220 of Ott have a mating face 260 that abut and contact one another. {Id., para. [0080]). The spring 270 cited by the Office Action is used to ensure mating between the mating faces 260 of the two ferules [sic] 1220. However, Ott does not employ the use of a connector sleeve as recited by claim 1. The resilient member recited by claim 1 is used to overcome the friction between the ferrule and the ferrule sleeve and not for maintaining mating between faces of multifiber connectors in a sleeveless connection scheme. One of ordinary skill in the art would not look to Ott when selecting a resilient force because the two problems and connector types are entirely different.
Examiner response: Ott teaches that springs with the claimed resilient force values are known in the prior art for use with fiber optic connectors. The fact that Ott is concerned with multi-fiber optic connection systems does not nullify this basic teaching. One skilled in the art would further understand that multi-fiber optic connection systems and their functionality is similar in mechanical principle to other fiber optic connections, such as the single fiber optic connector of the AAPA and teachings from one can easily be adapted to the other.

(p. 37, bottom) Regarding independent claim 19, independent claim 19 is patentable over the purported modification for at least the reasons stated with respect to independent claim 1 and dependent claim 2 Namely, the receptacle 30 of the AAPA forms no part of the non-hardened connector 8, the non-hardened connector 8 of the AAPA is free to travel and is not fixed, and one of ordinary skill in the art would not look to the spring 270 of Ott in determining a resilient force because Ott does not utilize a sleeve for mating two ferrules. Further, it is beyond refute that the fiber optic connector 8 schematically shown in FIG. 3 of the AAPA fails to disclose, teach or otherwise reasonably suggest a fiber optic connector comprising, inter alia, “...a balancing resilient member for biasing the connector sleeve assembly to a forward position, the balancing resilient member comprising a predetermined resilient force that is 5 Newton or greater” as recited by independent claim 19. Thus, claims 19 and dependent claims 22-27 and 43 are patentable over the purported modification.
Examiner response: Examiner believes all these arguments are addressed above. Connector 8 is a part of receptacle 30 per Appellant’s Fig. 3.

Appellant’s remaining arguments are seen as generally similar to the ones set forth, above.
Regarding Kachmar, Appellant’s arguments do not address the rejection as made. Examiner’s rejections are based on Kachmar ¶¶ 45 and 51, amongst others. Appellant’s reliance on the “front page” of Kachmar is misplaced and insufficient to rebut the 
The examiner should be affirmed. Appellant’s arguments fail on the merits and do not rebut or overcome the prima facie case for rejection.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANDREW JORDAN/
Primary Examiner, Art Unit 2883


Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.!